 



FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 20, 2013, is entered into among Apollo Medical Holdings, Inc., a
Delaware corporation (“Borrower”), NNA of Nevada, Inc., a Nevada corporation
(“Lender”), and the “Subsidiary Guarantors”.

 

RECITALS

 

A. Reference is made to the Credit Agreement, dated as of October 15, 2013,
between the Borrower and the Lender (the “Credit Agreement”). Capitalized terms
not otherwise defined herein shall have the meaning given to such terms in the
Credit Agreement.

 

B. Borrower and Subsidiary Guarantors have requested and Lender has agreed, on
the terms and subject to the conditions set forth herein, to amend the Credit
Agreement, as set forth herein.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

 

1.1 All references in the Credit Agreement to “$2,000,000” shall be replaced
with “$4,000,000.”

 

1.2 Section 2.8 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

The proceeds of the Revolving Loans shall be used by the Borrower to repay
Borrower’s $500,000 senior secured note (the “Senior Secured Note”), to pay or
repay the 10% Notes (as defined in Schedule 4.19), to refinance certain other
Indebtedness of the Borrower, for working capital and for general Borrower
purposes.

 

1.3 Section 6.1 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

6.1 Consolidated EBIT. Permit Consolidated EBIT as of the last day of each
fiscal quarter shown below, for the fiscal quarter then ended, to be a greater
negative amount than the amount set forth below:

 



 

 

 

Period Minimum Consolidated EBIT 3rd fiscal quarter ended October 2013
$(900,000) 4th fiscal quarter ended January 2014 $(1,227,111) 1st fiscal quarter
ended April 2014 $(1,696,958)

 

 

1.4 Section 7.10 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

(a)(Except as provided in Section 7.10(b), the Borrower will not, and will not
permit or cause any of its Subsidiaries to, amend, modify or waive (i) any
provision of any Subordinated Note or any private placement memorandum relating
thereto, the effect of which would be (A) to increase the principal amount due
thereunder or provide for any mandatory prepayments not already provided for by
the terms thereof, (B) to increase the applicable interest rate or amount of any
fees or costs due thereunder, (C) to amend any of the subordination provisions
thereunder (including any of the definitions relating thereto), (D) to make any
covenant or event of default therein more restrictive or add any new covenant or
event of default, (E) to grant any security or collateral to secure payment
thereof or (F) to effect any change in the rights or obligations of the Credit
Parties thereunder or of the holders thereof that, in the reasonable
determination of the Lender, would be adverse in any material respect to the
rights or interests of the Lender, or (ii) any provision of its articles or
certificate of incorporation or formation, bylaws, operating agreement or other
applicable formation or organizational documents, as applicable, the terms of
any class or series of its Capital Stock, or any agreement among the holders of
its Capital Stock or any of them, in each case other than in a manner that could
not reasonably be expected to adversely affect the Lender in any material
respect (provided that the Borrower shall give the Lender notice of any such
amendment, modification or change, together with certified copies thereof).

 

(b)Notwithstanding anything to the contrary in this Agreement or any other
Credit Document, the Borrower may pay or repay all or any part of the
outstanding principal of and accrued and unpaid interest and any other amount
payable on the 10% Notes pursuant to the terms or substantially similar terms as
set forth on Exhibit A and pursuant to the forms of the Settlement Agreement and
Releases (including the attachments thereto but excluding Exhibit A thereto)
sent via electronic delivery to Lender’s counsel on December 19, 2013.

 



2

 

 

ARTICLE II

CONDITIONS TO EFFECTIVENESS

 

This Amendment, including without limitation the amendments set forth in Article
I, shall become effective as of December 20, 2013 (such date being referred to
as the “Effective Date”) when each of the following conditions shall have been
satisfied:

 

2.1 Lender, Borrower and all Subsidiary Guarantors shall have executed and
delivered to each other counterparts of this Amendment;

 

2.2 Borrower shall have delivered to Lender a certificate of the secretary or an
assistant secretary of Borrower and each of its Subsidiaries as of the Effective
Date, dated as of the date hereof and in form and substance reasonably
satisfactory to the Lender, certifying (i) that attached thereto is a true and
complete copy of the articles or certificate of incorporation, certificate of
formation or other organizational document and all amendments thereto of such
party, certified as of a recent date by the Secretary of State (or comparable
Governmental Authority) of its jurisdiction of organization, and that the same
has not been amended since the date of such certification, (ii) that attached
thereto is a true and complete copy of the bylaws, operating agreement or
similar governing document of such party, as then in effect and as in effect at
all times from the date on which the resolutions referred to in clause (iii)
below were adopted to and including the date of such certificate, (iii) that
attached thereto is a true and complete copy of resolutions adopted by the board
of directors (or similar governing body) of such party, authorizing the
execution, delivery and performance of this Amendment, and (iv) as to the
incumbency and genuineness of the signature of each officer of such party
executing this Amendment, and attaching all such copies of the documents
described above;

 

2.3 Borrower shall have delivered a certificate, signed by the president, the
chief executive officer or the chief financial officer of Borrower, dated as of
the Effective Date and in form and substance reasonably satisfactory to the
Lender, certifying that (i) all representations and warranties of Borrower and
its Subsidiaries contained in this Amendment, the Credit Agreement and the other
Credit Documents are true, correct and complete as of the Effective Date , both
immediately before and after giving effect to this Amendment (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be
true and correct as of such date), (ii) no Default or Event of Default has
occurred and is continuing after giving effect to this Amendment, (iii) no
Material Adverse Effect has occurred since January 31, 2013, and there exists no
event, condition or state of facts that could reasonably be expected to result
in a Material Adverse Effect; and

 

2.4 Borrower shall have paid to the Lender an upfront fee of $20,000.00.

 

Upon effectiveness of this Amendment, Lender waives any Default or Event of
Default that may have existed pursuant to Section 8.1(b) of the Credit Agreement
because of Borrower’s failure to satisfy Section 6.1 of the Credit Agreement, as
in effect immediately prior to this Amendment, for the 3rd fiscal quarter ended
October 2013. This waiver shall not be considered a waiver of any other
provision in the Credit Agreement or any other Credit Document, including
without limitation any other financial covenant for the 3rd fiscal quarter ended
October 2013, or for any financial covenant ending on any other fiscal quarter,
and Borrower must otherwise comply with the terms and conditions contained in
the Credit Agreement, as amended by this Amendment, and the other Credit
Documents.

 



3

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender that (i) the representations and
warranties contained in the Credit Agreement and the other Credit Documents are
true and correct in all material respects on and as of the Effective Date, both
immediately before and after giving effect to this Amendment (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be
true and correct in all material respects as of such date), (ii) this Amendment
has been duly authorized, executed and delivered by Borrower and constitutes the
legal, valid and binding obligation of Borrower enforceable against it in
accordance with its terms, and (iii) no Default or Event of Default shall have
occurred and be continuing on the Effective Date after giving effect to this
Amendment.

 

ARTICLE IV

ACKNOWLEDGEMENT AND CONFIRMATION OF BORROWER

 

Borrower hereby confirms and agrees that, after giving effect to this Amendment,
the Credit Agreement remains in full force and effect and enforceable against
Borrower in accordance with its respective terms and shall not be discharged,
diminished, limited or otherwise affected in any respect, and the amendments
contained herein shall not, in any manner, be construed to constitute payment
of, or impair, limit, cancel or extinguish, or constitute a novation in respect
of, the Obligations of Borrower evidenced by or arising under the Credit
Agreement, and the liens and security interests in the collateral described in
the Security Documents, which shall not in any manner be impaired, limited,
terminated, waived or released, but shall continue in full force and effect.
Borrower represents and warrants to Lender that it has no knowledge of any
claims, counterclaims, offsets, or defenses to or with respect to its
obligations under the Credit Agreement, or if Borrower has any such claims,
counterclaims, offsets, or defenses to the Credit Agreement, the same are hereby
waived, relinquished, and released in consideration of the execution of this
Amendment. This acknowledgement and confirmation of Borrower is made and
delivered to induce Lender to enter into this Amendment, and Borrower
acknowledges that Lender would not enter into this Amendment in the absence of
the acknowledgement and confirmation contained herein.

 

ARTICLE V

MISCELLANEOUS

 

5.1 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York (including Sections 5-1401 and
5-1402 of the New York General Obligations Law, but excluding all other choice
of law and conflicts of law rules).

 



4

 

 

5.2 Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement and the other Credit Documents, including the Security Documents and
the Guaranty, shall continue in full force and effect in accordance with the
provisions thereof on the date hereof, and each Credit Party ratifies and
reaffirms the grant of security interests and liens granted and ratifies and
reaffirms the guarantee of obligations (including in relation to the Credit
Agreement as amended hereby) by such Credit Party in favor of the Lender. As
used in the Credit Agreement or any other Credit Document, “hereinafter,”
“hereto,” “hereof,” and words of similar import shall, unless the context
otherwise requires, mean the Credit Agreement or such other Credit Document
after giving effect to this Amendment. Any reference to the Credit Agreement or
any of the other Credit Documents herein or in any other Credit Documents shall
refer to the Credit Agreement and Credit Documents as amended hereby. This
Amendment is limited as specified and shall not constitute or be deemed to
constitute an amendment, modification or waiver of any provision of the Credit
Agreement, the Credit Agreement or any other Credit Document except as expressly
set forth herein. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.

 

5.3 Severability. To the extent any provision of this Amendment is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

 

5.4 Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.

 

5.5 Construction. The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

 

5.6 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

[remainder of page intentionally left blank]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

 

borrower:

 

apollo medical holdings, inc.

 

By: /s/ Warren Hosseinion

Name: Warren Hosseinion MD

Title: CEO

 

lender:

 

NNA OF NEVADA, INC.

 

By: /s/ Mark Fawcett

Name: Mark Fawcett

Title: Vice President & Treasurer

 

[signatures continue on next page]

 

 



Signature Page to First Amendment to Credit Agreement (1 of 2)



 



 

 




 

SUBSIDIARY GUARANTORS:

 

APOLLO MEDICAL MANAGEMENT, INC.

 

By: /s/ Warren Hosseinion

Name: Warren Hosseinion MD

Title: CEO

 

APOLLOMED ACCOUNTABLE CARE ORGANIZATION, INC.

 

By: /s/ Warren Hosseinion

Name: Warren Hosseinion MD

Title: CEO

 

PULMONARY CRITICAL CARE MANAGEMENT, INC.

 

By: /s/ Warren Hosseinion

Name: Warren Hosseinion MD

Title: CEO

 

VERDUGO MEDICAL MANAGEMENT, INC.

 

By: /s/ Warren Hosseinion

Name: Warren Hosseinion MD

Title: CEO

 

 

 

 



Signature Page to First Amendment to Credit Agreement (2 of 2)



 

 

 

Exhibit A

 

 

 



           Exhibit A           Exhibit B                             Cash
Redemption               Share Conversion         Face Value   Number of Notes  
Number of Notes   Total Redemption Price   Total Accrued Interest   Total Cash
Payment   Number of Notes   Accrued Interest as Shares   Number of Principal
Shares   Accrued Interest Shares   Total Shares to be Issued  Enebyberg
Revisionsbyra  $100,000    4.0    0.0   $0   $0.00   $0.00    4.0    Y  
 870,700    33,132    903,832                                                 
         Kristian Stensjo  $100,000    4.0    2.0   $130,605   $1,902.78  
$132,507.78    2.0    Y    435,350    16,566    451,916                        
                                  Tommy Maartensson  $250,000    10.0    1.0  
$65,303   $951.39   $66,253.89    9.0    Y    1,959,075    74,547    2,033,622 
Henrik Gumaelius  $75,000    3.0    1.0   $65,303   $951.39   $66,253.89  
 2.0    Y    435,350    16,566    451,916  Jan Erik Palmquist  $100,000    4.0  
 0.0   $0   $0.00   $0.00    4.0    Y    870,700    33,132    903,832         
                                                 Peter Gustafsson  $35,000  
 1.4        $0   $0.00   $0.00    1.4    Y    304,745    11,596    316,341    
                                                      PK Solutions AB 
$240,000    9.6    3.0   $195,908   $2,854.17   $198,761.67    6.6    Y  
 1,436,655    54,668    1,491,323                                            
              Ferghal O'Regan  $100,000    4.0    1.0   $65,303   $951.39  
$66,253.89    3.0    Y    653,025    24,849    677,874                        
                                  Garolf AB  $100,000    4.0    1.0   $65,303  
$951.39   $66,253.89    3.0    Y    653,025    24,849    677,874              
                                            Heather W. Baines & Lloyd McAdams AB
Living Trust dated 8/1/2001  $150,000    6.0    2.0   $130,605   $1,902.78  
$132,507.78    4.0    Y    870,700    33,132    903,832                   
$718,328   $10,465   $728,792.79              8,489,325    323,037    8,812,362 
   $1,250,000        $275,000                  $975,000                     



 

 



 

 



 

